Citation Nr: 0705587	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  99-23 890A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a total schedular evaluation prior to 
April 18, 1995, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU) prior to April 18, 1995.

3.  Whether there was clear and unmistakable error (CUE) in 
the failure to adjudicate a claim of entitlement to a TDIU in 
July 1990.

4.  Whether there was CUE in the failure to adjudicate a 
claim of entitlement to a TDIU in May 1992 and July 1992 
adjudicative actions.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran had active duty service from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were before the Board in October 2005 
when they were all denied.  The veteran then appealed the 
Board's October 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 16, 2006 
Order, the Court set aside the matters appealed to the Court 
and ordered the appeal dismissed for lack of jurisdiction.  
The case was returned to the Board.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1967 to March 1969. 

2.	On April 26, 2006, the Court was notified by the 
veteran's representative that the appellant died in March of 
2006.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


